Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The amendment to the claims requiring the MOZ framework material to a species wherein the element is silicon is considered to effectively exclude the Yang reference, which requires isomorphous substitution.  This in combination with the arguments set forth by applicant in the amendment filed July 12, 2021 is considered to obviate the rejections of record.  It should be noted that claim 1 appears to lack literal antecedent basis for the recitation of “the tetravalent element”, however as all zeolite frameworks much necessarily contain a tetravalent element, there is implicit basis for the limitation.
Accordingly, the non-elected claims have been rejoined and the restriction requirement has been withdrawn.  The method for making the zeolite SCR catalyst and the method for conducting an SCR process have also been found allowable over the prior art of record.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Suzannah Sundby on July 26, 2021.

The application has been amended as follows: 
Claim 12, line 2, prior to the period, insert “on a carrier support”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732